     Case 1:79-cv-05077-LAP Document 536 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



MILBURN,
                                              79 Civ. 5077
                 Plaintiff,
                                                  ORDER
    -versus-

DOGIN, et al.,

                 Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has reviewed counsel’s recent letter.          Interested

counsel, including Ms. Lewis and Ms. Agnew, shall confer and

propose a schedule for selecting class representatives, class

counsel, etc.



SO ORDERED.


Dated:     April 24, 2020
           New York, New York


                                       ____________________________
                                       LORETTA A. PRESKA
                                       Senior U.S. District Judge
